Order entered February 11, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01101-CV

                                 MICHAEL HILL, Appellant

                                                V.

                             SHERMCO INDUSTRIES, Appellee

                       On Appeal from the 162nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-10-04535

                                            ORDER
       By postcard dated November 1, 2012, we notified the court reporter for the 162nd

Judicial District Court that the reporter’s record was overdue. We directed the court reporter to

file the record within thirty days. To date, we have received no reponse.

       Accordingly, we ORDER court reporter Sheretta Martin to file, within TEN DAYS of

the date of this order, either (1) the reporter’s record; (2) written verification that no hearings

were recorded; or (3) written verification that appellant has not been found indigent and has not

paid for the record.

                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE